Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000587
                                                         28-MAR-2016
                                                         09:13 AM



                           SCWC-15-0000587
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

     HESELOMI V. AHOKOVI and AHOKOVI-LIZARES MOTORCARS, LLC,
                Petitioners/Defendants-Appellants.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-15-0000587; CASE NO. 3DCW-13-0001805)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., McKenna, Pollack, and Wilson, JJ., and
   Circuit Judge Trader, in place of Nakayama, J., recused.)

          The application for writ of certiorari, filed on

February 12, 2016, is hereby rejected.

          DATED:   Honolulu, Hawai#i, March 28, 2016.

Kevin P.H. Sumida, Esq.,        /s/ Mark E. Recktenwald
for petitioners
                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson

                                /s/ Rom A. Trader